Citation Nr: 1300168	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and a sleep disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Among other things, service connection for PTSD, for anxiety, and for a sleep disorder was denied therein.  The Veteran perfected an appeal as to these determinations.

In an April 2011 supplemental statement of the case, the RO combined the PTSD, anxiety, and sleep disorder issues into one issue of entitlement to service connection for any acquired psychiatric disorder to include PTSD, anxiety, and a sleep disorder.  The Board essentially has done the same, as such is mandated by caselaw.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that all asserted psychiatric conditions and all currently diagnosed psychiatric conditions are encompassed together as one issue).

A Decision Review Officer (DRO) hearing was scheduled for August 2010 pursuant to the request of the Veteran's representative.  Yet no such hearing was held because the Veteran failed to appear.  Instead, an informal conference was held between his representative and the DRO.  See 38 C.F.R. § 20.700(d).

The following determination regarding this matter is made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

In 2012, the Veteran's representative withdrew the Veteran's appeal of entitlement to service connection for an acquired psychiatric disorder.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

Here, the Veteran's representative recounted in a May 2012 letter an April 2012 conversation with the Veteran in which he expressed his strong desire to withdraw his appeal concerning service connection for PTSD.  The representative clarified in December 2012, after attempts to contact the Veteran were unsuccessful, that the withdrawal encompassed anxiety and a sleep disorder as well as PTSD.  Review in order to promulgate a decision was commenced by the Board in January 2013.  It follows that the criteria for withdrawal of the appeal of entitlement to service connection for an acquired psychiatric disorder have been satisfied.  No allegations of errors of fact or law thus remain.  Accordingly, the aforementioned single issue claim is dismissed because the Board lacks jurisdiction over the appeal with respect to it.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


